 In the Matter of THE FIRESTONE TIRE &RUBBERCOMPANY,EMPLOYERandSHEET METAL WORKERS INTERNATIONAL ASSOCIATION, LOCALNo. 196, AFL, PETITIONERCase No. 16-R-2 77.Decided February 16, 19.1.8Mr. W. H. Cain,of Port Neches, Tex., for the Employer.Mr. R. G. Harper,of Orange, Tex., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Beau-mont, Texas, on August 6, 1947, before Robert Silagi, hearing officer.At the hearing, the Employer moved to dismiss the petition on theground that the unit sought is inappropriate.The hearing officerreferred this motion to the Board.For the specific reasons stated inSection IV,infra,the Employer's motion is hereby denied.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard' makes the following: ,-FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Firestone Tire & Rubber Company, an Ohio corporation, isengaged in the manufacture of synthetic rubber at its Port Neches,Texas, plant.Approximately 15 percent of the raw materials usedby the Employer at this plant is received from sources outside theState of Texas.About 95 percent of the finished products manufac-tured at this plant is shipped by the Employer to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Houston,Murdock,and Gray].76 N L. R B, No. 32.-226 THE FIRESTONE TIRE & RUBBER COMPANY227II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the employer 2H. THE ORGANIZATION INVOLVEDThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer and assertsits existing contractual relationship with the TAM as a bar to thisproceeding.The record discloses that, on June 27, 1944, following a Board-directed election," the TAM was certified as the exclusive bargainingrepresentative in a unit embracing, among others, the category ofsheet metal workers involved herein.Since then, the Employer andthe IAM have entered into a number of collectivebargaining agree-ments covering the employees in that unit.The most recent contractbetween these parties was executed on May 22, 1946. It provided foran initial period of 1 year and for its automatic renewal annuallythereafter, in the absence of written notice of amendment or termina-tion served by either party at least 30 days before any anniversarydate.No such notice was served in 1947.On March 31, 1947, thePetitioner filed the instant petition.Inasmuch as the petition herein was filed before the automaticrenewal notice date of the May 1946 contract, we find, in accordancewith well-established principles of the Board, that this contract cannotbar a current determination of representatives.4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; TILE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all sheet metal workers,helpers and apprentices at the Employer's Port Neches, Texas, plant.There are approximately three employees presently engaged as sheetmetal workers and the employer anticipates that, due to a curtailmentin production, this number will probably be reduced to two in thenear future.The Employer contends that the unit sought is inap-Although duly served with notice of hearing, International Association of Machinists,District Lodge No 31, herein called the IAM, did not appear3Matter of The Firestone Tire&Rubber Company,56 N L.R B 1038 and 56 N L R B13104Matter of Drewrys Limited U S A , Inc ,74 N L R B 31 ;Matter of General SteelProducts Corp,71 N. LR.B. 986;andMatter of Westinghouse Electric Corporation, 71N. L R. B 983.781902-48-vol 7616 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate principally in view of the Board's prior establishment ofa more comprehensive unit covering these employees, and the smallnumber of employees concerned.The Employer's sheet metal workers constitute a highly skilled, well-recognized craft group,' employed man industry in which craft unitsare frequently encountered.Although limited in size, the requestedanit admittedly includes more than one employee.Under these cir-cumstances, we are of the opinion that the Employer's sheet metalworkers may, if they so desire, constitute a separate unit, notwith-standing the Board's prior more comprehensive unit determination,'the bargaining history on the basis since 1944,$ and the sm*11 numberof employees concerned .9However, we shall make no unit determina-tion pending the outcome of the election directed hereinafter. If theemployees participating in this election select the Petitioner, they willbe taken to have indicated their desire to constitute a separate unit.'°In accordance with the foregoing, we shall direct that an electionby secret ballot be held among all sheet metal workers, helpers and ap-prentices 11 at the Employer's Port Neches, Texas, plant, excluding allsupervisors, subject to the limitations and additions set forth in theDirection.5InMatter of The Firestone Tire it Rubber Company,fn3, supra,the Board establishedand directed elections in a number of separate craft units, a residual production and main-tenance unit, and a "residual craft maintenance unit."The latter unit embraced theEmployer's sheet metal workers, maintenance mechanics except those performing pipeinsulating work, machinists and machinists' helpersAs already indicated, the IAM, inJune 1944, was certified as the exclusive bargaining representative of the employees in theresidual craft maintenance unit, and it has bargained for these employees since that dateNo request was made by any labor organization during the Board's prior proceeding fora self-determination election among the classifications involved in the instant caseHow-ever, it may he noted that, at the time of that proceeding, only one worker within theseclassifications was employed by the Employer, and, consequently, a request for a separateelection for this employee would, In any event, have been deniedSeeMatter of Interna-tionalSalt Company, Inc ,74 N L R B 1253See Matter of Fraser FurnaceCompany, 72 N L R B 637,Matter of Pikg Manufac-turingCo , 67 N L R B 446,Matter of United States Cartridge Company,45 N L R B1043. andMatter of The Quaker Oats Company, 32 NL It B 3124Section 9 (h) (2) of the Act provides that the Board shall not "decide that any craftunit is inappropriate * * * on the ground that a different unit has been establishedby a prior Board determination,unlessa majority of the employees in the proposed craftunit vote against separate iepresentation***"'SeeMatter of National Aniline Dioision, Allied Chemical and Dye Corporation, 71N L R B. 1217°Matter of Tennessee Valley Authority Broadcasting Company, 73 N LR B 1509;ofMatter of AS Campbell Co,In(,,.69 N L It B 12853O Subsequent to the hearing, the Petitioner filed a notion requesting, in effect, that itbe immediately certified on the basis of the expressed desires of the three employees con-cerned to he represented by itUnder Section 9 (c) (1) of the Act, when the Board findsthat a question concerning representation exists, such question can be resolved only by theconduct of an election by secret ballotAccoidinuly, the Petitioner's motion for certifica-tion forthwith is hereby denied, and an election by secret ballot will be duected Herein11Although the iecord does not disclose that the Employer presently employs any helpersor apprentices, no reason appears for excluding these categories which are customarilyincluded in describing similar craft unitsCtMatter of The Babcock cC Wilcox Company,72 N L It I; 1256 THE FIRESTONE TIRE & RUBBER COMPANYDIRECTION OF ELECTION229As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Firestone Tire & Rubber Com-pany, Port Neches, Texas, an election by secret ballot shall be conducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Sixteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the voting group found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by SheetMetal Workers International Association, Local No. 196, AFL, for thepurposes of collective bargaining.